Title: General Orders, 16 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Friday, August 16th 1782
                     Parole Rochambeau
                     Countersigns Viomenil
                  Chattellux
                  Two captains, four subalterns, eight serjeants and one hundred rank and file from the Rhode Island regimt to march this evening to Fishkill to assist in removing the Barracks.  they will receive their instructions from Colonel Hughes Deputy Quartermaster; and continue on this duty untill releived.
                  The Quartermaster of Brigades are to make a return immediately to the waggon master general of all public horses, waggons, carts, Tumbrills, and travelling forges with their respective brigades, noting in whose possession the public horses are—also distinguishing the covered Waggons, open ones, carts, tumbrills, two horse waggons and travelling Forges each in seperate collumns And also a return of the waggoners of their Brigades, noting whether enlisted as such or draughted from the Line, and how employed.
                  The regiment which mounts the weekly guards on the east side of the river will also furnish a fatigue of one serjeant, and eight privates for the well and one corporal and six for the hospital hutts—they will continue on that duty untill releived.
                  For garrison fatigue tomorrow the 6th Massachusetts regiment.
               